DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim states: “wherein the probe passes through a hole on the first male sleeve (120) and is electrically connected to a second female sleeve in a second male connector, and the elastic structure is electrically connected to a second male sleeve in a second female connector.” However, it is not clear if a first male connector comprising a second female sleeve, second male connector, a second male and a second female connector. It is not clear how the probe of the first female connector is electrically connected to a second female sleeve and second male connector. It is not clear how the elastic structure of the first male connector is electrically connected to a second male and a second female connector. 

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: it is not clear of the structural relationship between a first female connector and a first male connector with a second female sleeve, second male connector, a second male and a second female connector. Since claim 2-4 depend from claim 1, they also are rejected for the above reason.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minich et al (2010/0291806).

    PNG
    media_image1.png
    506
    832
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    541
    770
    media_image2.png
    Greyscale

Regarding claim 1, Minich et al disclose [see Fig. 1a and 2 above] a connector, comprising: a first female connector (first electrical connector 110), comprising: a first male sleeve (header housing 120) with a probe (header mating portion 150) disposed in the first male sleeve (120); and a first male connector (second connector 210), comprising: a first female sleeve (receptacle housing 240) with an elastic structure disposed in the first female sleeve (240), wherein the probe (150) passes through a hole [shown but not numbered ]on the first male sleeve (120) and is electrically connected to the first female sleeve (240) in the first male connector (210), and the elastic structure is electrically connected to the first male sleeve (120) in the first female connector (110) [see rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for details].
Regarding claim 2, Minich et al disclose wherein the probe (150) is electrically connected to a voltage positive electrode of an electrical measurement device (substrate 105), and the elastic structure is electrically connected to a voltage negative electrode of the electrical measurement device (105).
Regarding claim 3, Minich et al disclose wherein the first male sleeve (120) is electrically connected to a current positive electrode of the electrical measurement device (105), and the 
Regarding claim 4, Minich et al disclose wherein the first female sleeve (240) is electrically connected to a positive electrode of a test object (second substrate 205), and the first male sleeve (120) is electrically connected to a negative electrode of the test object (205) [see rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for details].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al (U.S. Pub. No. 2020/0169034) - The disclosure provides a first connector, a second connector and a connector assembly having the first connector and the second connector.
Hsieh (U.S. Patent No. 8,783,655) - A connector structure for a pressure pipe includes a female connector and a male connector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858